United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                                                                July 11, 2003
               IN THE UNITED STATES COURT OF APPEALS
                                                          Charles R. Fulbruge III
                        FOR THE FIFTH CIRCUIT                     Clerk



                            No. 02-21274
                          Summary Calendar


ANTHONY RICARDO BELK,

                                                Plaintiff-Appellant,

versus


COMPAQ COMPUTER CORPORATION; DOE’S
A through Z, inclusive; JIM MIDDLETON;
ANN DAY; DAN WILLIAMS; YVONNE JACKSON;
ALTHEA WOMBLE,

                                                Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-01-CV-4516)
                      --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Anthony Ricardo Belk, proceeding pro se,

appeals from the district court’s dismissal of his action with

prejudice. At the heart of that court’s two-phase dismissal of the

multiple claims asserted by Belk is his protracted failure to

comply with the court’s two orders that Belk amend his complaint to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
state grounds on which relief could be granted.              Despite Belk’s

numerous accusations against defendants, defense counsel, and even

the district court, the only issue cognizable on this appeal is the

court’s   orders   of   dismissal,   which   we    review     for      abuse       of

discretion.

     We have painstakingly reviewed the record on appeal and the

assertions of the parties in their appellate briefs.              As a result,

we are firmly convinced that the district court committed no legal

error and did not abuse its discretion in dismissing Belk’s claims.

We therefore affirm the rulings appealed by Belk.

     Furthermore, we have observed with concern the essentially

conclusional accusations leveled by Belk at, among others, the

district court.    Although that court was exceedingly tolerant of

this pro se litigant’s vituperative and —— to our satisfaction ——

unfounded attacks on the court’s motives and integrity, we are less

tolerant.     Belk’s    largely   unsupported     accusations        and      their

vituperative tenor seriously approach —— and likely cross —— the

line separating vigorous advocacy and sanctionable behavior.                       We

caution Belk that any further displays of this nature will expose

him to the full panoply of sanctions at the disposal of the courts,

including contempt.

AFFIRMED at Appellant’s cost.
                                                    S:\OPINIONS\UNPUB\02\02-21274.0.wpd
                                                                      4/29/04 9:25 am




                                     2